PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
HILLERY, Benjamin, Alan
Application No. 15/596,616
Filed: 16 May 2017
For: CALENDAR RANGE SEARCHING
Docket No. 402251-US-NP
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition to withdraw the holding of abandonment under 37 CFR 1.181, filed January 13, 2021.

The petition is GRANTED.

The above-identified application was held abandoned for failure to timely file a reply to the second final Office action, mailed January 13, 2020 (the Office had mailed a prior final Office action on December 26, 2019 – the January 13, 2020 Office action reset the time period for reply).  This January 13, 2020 Office action set a shortened statutory period for reply of three months.  The Office mailed a Notice of Abandonment on January 8, 2021, stating that no reply had been received.

A review of the application file reveals the presence of a Notice of Appeal, timely filed within three months of the January 13, 2020 Office action on April 13, 2021.  Moreover, Applicant subsequently timely filed an Appeal Brief within two months of the Notice of Appeal, on       May 26, 2020.  As such, it is obvious that the Notice of Abandonment was mailed in error.

In view thereof, the holding of abandonment is withdrawn.

The application is being forwarded to Group Art Unit 3623 for consideration of the Appeal Brief, timely filed on May 26, 2020.
							
Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.
				
/Cliff Congo/									
Cliff Congo			
Attorney Advisor
Office of Petitions